Name: Council Regulation (EEC) No 3690/84 of 19 December 1984 amending Regulation (EEC) No 2915/79 as regards the implementation of the arrangements applicable to imports of certain cheeses originating in Finland
 Type: Regulation
 Subject Matter: trade policy;  Europe;  international trade
 Date Published: nan

 No L 341 /8 Official Journal of the European Communities 29 . 12. 84 COUNCIL REGULATION (EEC) No 3690/84 of 19 December 1984 amending Regulation (EEC) No 2915/79 as regards the implementation of the arrangements applicable to imports of certain cheeses originating in Finland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1 736/84 (4), lays down in Article 1 1 (5) and point (s) of Annex II the arrangements applicable for 1984 to imports into the Community of Tilsit cheese originating in Finland ; Whereas Finland and the Community have agreed to extend the arrangements applicable in 1984 ; whereas the appropriate amendments should therefore be made to Regulation (EEC) No 2915/79, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . In Article 1 1 (5), 'For 1 984' is deleted ; 2. In Annex II : (a) the text of (b) under the first indent of point (c) is replaced by the following : '(b) 6 250 tonnes, including the quota of Finlandia referred to in point (q), originat ­ ing in Finland ;' (b) *1 350 tonnes' in (b) under the second indent of point (c) is replaced by '1 600 tonnes' ; (c) '500 tonnes' in (b) of point (h) is replaced by '550 tonnes' ; (d) ' in respect of 1984' in point (s) is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6. 0 OJ No L 329, 24. 12. 1979, p. 1 . (4) OJ No L 164, 22. 6. 1984, p. 10 .